DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    111
    892
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 9, 13 – 15, 17, 24 – 29 and 35 are pending in the instant application.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I: Claims 1 – 9, 13 – 15, 17 and 24 – 27, drawn towards the compound of formula (I); and a pharmaceutical composition comprising said compound of formula (I).
II: Claims 28 – 29, drawn towards methods of treating or inhibiting a microbial infection, comprising administering an effective amount of said compound of formula (I).
III: Claim 35, drawn towards a method of treating a yeast infection, comprising administering an effective amount of a different compound of formula (I).
The inventions listed as Groups I – III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	There is no special technical feature linking Group I – III. The technical feature common to the claims of Groups I – III is the compound of formula (I). However, this technical feature is not considered a special technical feature because it does not make a contribution over the prior see, page 1863, Figure 1) the compound (1), aspergillide D, as disclosed in the information disclosure statement filed on February 26, 2021. The compound (1), aspergillide D, is presented below:

    PNG
    media_image2.png
    295
    295
    media_image2.png
    Greyscale

	Therefore, the feature linking the claims does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Election of Species
This application contains claims drawn towards more than one species of the generic invention. These species (compounds of formula (I)) are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of formula (I) share a common structure of the oxacyclohexadecan-2-one ring system, the common structure is not a significant structural element because it represents only a portion of the compound structures and does not constitute a structurally distinctive portion in view of Jena (see, pg. 1863, Figure 1).
Applicant is required to elect a single disclosed species of formula (I), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Applicant is requested to identify each of the variables (X1-X7, R1-R5, R7, R11-R14, L1-L2, G1-G2 and n) of the compounds of formula (I). Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the applicant’s representative, William Carroll, on June 15, 2021, a provisional election was made without traverse to prosecute the invention of Group I (claims 1 – 9, 13 – 15, 17 and 24 – 27), drawn towards the compound of formula (I); and a pharmaceutical composition comprising said compound of formula (I). Affirmation of this election must be made by applicant in replying to this Office action. Claims 28 – 29 and 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Further, the applicants have specifically elected the compound BPL 76 as presented below:

    PNG
    media_image3.png
    344
    282
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    226
    313
    media_image4.png
    Greyscale

X1 is O;
R1 is C1 alkyl (methyl);
R2 and R3 are each hydrogen;
L1 is 
			
    PNG
    media_image5.png
    114
    146
    media_image5.png
    Greyscale
;
R5 is –S–C1 alkylene–CH(R7)–X2;
R7 is OH;
X2 is a carboxylic acid (–CO2H);
L2 is 
			
    PNG
    media_image6.png
    213
    286
    media_image6.png
    Greyscale
;
X3 is O; and
R11 is hydrogen.

	Expanded Search: The applicants stated that the instant claims 1, 3 – 4, 7, 13 – 15, 17, 24 and 26 – 27 read upon the elected species. Since the instant claims 2, 5 – 6, 8 – 9 and 25 do not read upon the elected species, said claims are hereby withdrawn from further consideration as being drawn towards nonelected species. Applicant’s elected species is found to be free of prior art. Therefore, search has been further expanded, wherein:
R5 is –S–C2haloalkyl.

Since the above scope is not found to be free of prior art, search has not been further expanded yet to the full scope of the instant claims 1, 3 – 4, 7, 13 – 15, 17, 24 and 26 – 27.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Information Disclosure Statement
The information disclosure statements filed on January 8, 2020 and February 26, 2021 have been considered by the examiner.

Claim Objections
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1, 3 – 4, 7, 14 – 15, 17, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication: Canova et al., Bioorg. Med. Chem. Lett. (2011), 21: pp. 4768-4772 (Canova), as disclosed in the information disclosure statement filed on January 8, 2020.
	Canova teaches (see, page 4770, Scheme 2) the compound 19 as presented below:

    PNG
    media_image7.png
    395
    516
    media_image7.png
    Greyscale

	Kung teaches the compound of instant formula (I), wherein:
X1 is O;
R1 is C1 alkyl (methyl);
R2 and R3 are each hydrogen;
L1 is 
			
    PNG
    media_image5.png
    114
    146
    media_image5.png
    Greyscale
;
R5 is –S–C2haloalkyl;
L2 is 
			
    PNG
    media_image6.png
    213
    286
    media_image6.png
    Greyscale
;
X3 is O; and
R11 is hydrogen.

	The instant claim 27 is drawn towards a pharmaceutical composition comprising the compound of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier. Canova teaches (see, page 4770, Scheme 2, step k)) that compound 9 was reacted with CF3CH2SH in the presence of the solvent, dichloromethane (CH2Cl2) 

Conclusion
Claims 1, 3 – 4, 7, 14 – 15, 17, 24 and 27 are rejected.
Claims 13 and 26 are objected.
Claims 2, 5 – 6, 8 – 9, 25, 28 – 29 and 35 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sagar Patel/Examiner, Art Unit 1626                              

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626